FILED
                              NOT FOR PUBLICATION                          DEC 10 2013

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U.S. COURT OF APPEALS



                              FOR THE NINTH CIRCUIT


DJOHAN WIDJONO,                                  No. 10-72192

               Petitioner,                       Agency No. A095-629-803

  v.
                                                 MEMORANDUM*
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.


                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted November 19, 2013**

Before:        CANBY, TROTT, and THOMAS, Circuit Judges.

       Djohan Widjono, a native and citizen of Indonesia, petitions for review of

the Board of Immigration Appeals’ (“BIA”) order dismissing his appeal from an

immigration judge’s (“IJ”) decision denying his claim for withholding of removal.

We have jurisdiction under 8 U.S.C. § 1252. We review for substantial evidence


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
the agency’s factual findings, Wakkary v. Holder, 558 F.3d 1049, 1056 (9th Cir.

2009), and review for an abuse of discretion the denial of a motion to remand,

Romero-Ruiz v. Mukasey, 538 F.3d 1057, 1062 (9th Cir. 2008). We deny the

petition for review.

      This case returns to us after remand to the agency to consider Widjono’s

claims in light of our intervening decisions in Wakkary and Halim v. Holder, 590
F.3d 971 (9th Cir. 2009).

      Substantial evidence supports the agency’s determination that Widjono’s

incident on a bus and experiences during the 1998 riots in Indonesia did not rise to

the level of persecution. See Halim, 590 F.3d at 975-76; Wakkary, 558 F.3d at

1059 (“[p]ersecution is an extreme concept that does not include every sort of

treatment our society regards as offensive”). In addition, the record does not

compel the finding that the attack and robbery Widjono experienced while riding

his motorcycle constituted persecution on account of a protected ground. See

Gormley v. Ashcroft, 364 F.3d 1172, 1177 (9th Cir. 2004). Substantial evidence

also supports the agency’s determination that, even under a disfavored group

analysis, Widjono failed to establish a clear probability of future harm to qualify

for withholding of removal. See Wakkary, 558 F.3d at 1066 (“An applicant for

withholding of removal will need to adduce a considerably larger quantum of


                                          2                                      10-72192
individualized-risk evidence to prevail[.]”). We reject Widjono’s contention that

the agency’s analysis was insufficient. Consequently, Widjono’s withholding of

removal claim fails.

       Finally, the BIA did not abuse its discretion by declining to remand

Widjono’s case to the IJ. See Romero-Ruiz, 538 F.3d at 1062 (“The BIA abuses its

discretion if its decision is arbitrary, irrational, or contrary to law.”) (internal

quotation marks and citation omitted).

       PETITION FOR REVIEW DENIED.




                                             3                                         10-72192